The appellant was convicted for manufacturing prohibited liquors. *Page 577 
It was permissible for the state to show that Lem Barrentine was a deputy sheriff of Tuscaloosa county at the time he raided the still.
Where objection was sustained to a question asked a state's witness on cross-examination, but the witness answered the question, the defendant, getting full benefit of the answer, was not prejudiced by the ruling of the court, and such ruling is not reversible error.
That portion of the argument of the solicitor was as follows: "I tell you that this defendant is guilty" — was merely an argument of the inference drawn from the testimony by the solicitor, and was not improper, and should not work a reversal of the case.
Charge 2 requested by the defendant states a correct proposition of law, and should have been given. Upon a careful reading of the testimony we find that a conviction of the defendant did depend upon the testimony of a single witness, the testimony of Barrentine being the only evidence in any way connecting the defendant with the commission of the crime. In a criminal case the jury are not authorized to find a verdict of guilty on the testimony of a single witness if they have a reasonable doubt of the truth of his statements. Segars v. State, 86 Ala. 59, 5 So. 558; Baxley v. State, 18 Ala. App. 277,90 So. 434; Estes v. State, 18 Ala. App. 606, 93 So. 217.
This opinion is substituted for the original opinion.
For the error indicated, the application for rehearing is granted, and the judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.